DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Christine K. Umbright on August 19, 2022.

The application has been amended as follows: 
 	1.	(Currently Amended) A method of dynamically providing content items with review information, the method comprising:
identifying, by a data processing system including one or more processors, responsive to receiving a request for content from a client device, a content item for publication on an information resource, the content item identifying a product or service;
determining, by the data processing system, that a configuration setting corresponding to the content item is selected by a content provider of the content item to enable display of review information of the product or service with the content item responsive to requests for content from client devices; 
identifying, responsive to determining the configuration setting corresponding to the content item, review information including one or more reviews associated with the product or service identified in the content item;
determining, by the data processing system, responsive to determining that the configuration setting corresponding to the content item is selected, one or more online ratings corresponding to the product or service from one or more online rating sources;
extracting, by the data processing system, one or more relevant phrases from the one or more reviews; 
associating, by the data processing system, responsive to the request for content, the extracted one or more relevant phrases and the one or more online ratings to the content item to display the extracted one or more relevant phrases and the one or more online ratings with the content item [[one]]on the information resource; and 
causing to display[[,]] the content item with the extracted one or more relevant phrases and the one or more online ratings by providing, to the client device, the content item with the extracted one or more relevant phrases and the one or more online ratings.
2 – 3.	(Canceled)
4.	(Previously Presented) The method of claim 1, comprising:
identifying the one or more reviews from reviews available at a time the content item is served and associated with the product or service identified in the content item.
5.	(Original) The method of claim 1 where the content item is an advertisement.
6 – 7.	(Canceled)
8.	(Previously Presented) The method of claim 5, wherein the request is a request for an advertisement.
9.	(Previously Presented) The method of claim 1 wherein identifying the one or more reviews includes locating online reviews associated with the product or service identified in the content.
10.	(Previously Presented) The method of claim 1 wherein identifying the one or more reviews includes identifying reviewers that are acceptable to the content provider of the content item.
11.	(Cancelled)  
12.	(Previously Presented) The method of claim 1 wherein determining one or more online ratings includes parsing content associated with the review information to locate ratings of the product or service.
13.	(Previously Presented) The method of claim 1 wherein determining one or more online ratings includes parsing content associated with the one or more reviews to locate one or more rating keywords.
14.	(Previously Presented) The method of claim 13 wherein parsing includes counting occurrences of the rating keywords in the content and summing the total occurrences to generate a normalized rating.
15.	(Previously Presented) The method of claim 13 wherein parsing includes determining and counting occurrences of negative keywords and positive keywords, and wherein generating a normalized rating includes using the determined and counted occurrences of negative keywords and positive keywords.
16.	(Original) The method of claim 14 where parsing includes weighting ones of the occurrences of rating keywords based on a location in the content.
17.	(Original) The method of claim 16 where the weighting is greater for occurrences in a first or last paragraph of the content.
18.	(Original) The method of claim 16 where the weighting is greater for occurrences in a title of the content.
19.	(Previously Presented) The method of claim 13 where the one or more rating keywords signify positive, negative or neutral ratings of the product or service.
20.	(Previously Presented) The method of claim 1, comprising generating a normalized rating by normalizing a plurality of individual online ratings, and providing the normalized rating for display with the content item on the information resource.
21.	(Previously Presented) The method of claim 1, wherein an online rating of the one or more online ratings includes a predetermined number of levels.
22.	(Previously Presented) The method of claim 1, wherein an online rating of the one or more online ratings includes a predetermined number of stars.
23 – 24. (Canceled)
25.	(Previously Presented) The method of claim 1 wherein an online rating of the one or more online ratings includes rating attributes and values for one or more attributes that can be used to evaluate the product or service.
26.	(Previously Presented) The method of claim 25 wherein a number and type of attributes are based on the product or service.
27.	(Previously Presented) The method of claim 25 wherein a number and type of attributes are based on information associated with the client device.
28.	(Previously Presented) The method of claim 1, wherein the one or more relevant phrases include a plurality of phrases from a plurality of reviews and the method further comprising providing a control for enabling the client device to navigate to different reviews.
29.	(Canceled)  
30.	(Previously Presented) The method of claim 1, wherein the one or more phrases are from a single review.
31.	(Previously Presented) The method of claim 28, wherein the content item is configured to cause the client device to display one or more phrases from a first review and upon receipt of a selection of the control by the client device, cause the client device to display one or more other phrases from a second review different from the first review. 
32 – 35. (Canceled)
36.	(Currently Amended) A content management system for dynamically providing content items with review information, the content management system comprising:
one or more processors; and 
a memory storing computer-executable instructions, the computer-executable instructions when executed by the one or more processors, cause the one or more processors to: 
identify, in response to receiving a request for content from a client device, a content item of a content sponsor for publication on an information resource, the content item identifying a product or service;  
determine that a configuration setting is selected by the content sponsor in relation to the content item to enable display of review information of the product or service with the content item responsive to requests for content from client devices;
identify, responsive to determining that the configuration setting is selected in relation to the content item, review information including one or more reviews associated with the product or service identified in the content item; 
determine, responsive to identifying that the configuration setting is selected in relation to the content item, one or more online ratings corresponding to the product or service from one or more online rating sources;
extract one or more relevant phrases from the one or more reviews; 
associate, responsive to the request for content, the extracted one or more relevant phrases and the one or more online ratings to the content item to display the extracted one or more relevant phrases and a normalized one or more online ratings with the content item on the information resource; and
cause the client device [[for]]to display, responsive to the request for content, the content item with the extracted one or more relevant phrases and the one or more online ratings by providing, to the client device, the content item with the extracted one or more relevant phrases and the one or more online ratings.
37.	(Currently Amended) A computer program product tangibly embodied in a computer-readable storage device and comprising instructions that, when executed by a processor, cause the processor to:
identify responsive to receiving a request for content from a client device, a content item for publication on an information resource, the content item identifying a product or service; 
determine that a configuration setting corresponding to the content item is selected by a content provider of the content item to enable display of review information of the product or service with the content item responsive to requests for content from client devices; 
identify, responsive to determining that the configuration setting corresponding to the content item is selected, review information including one or more reviews associated with the product or service identified in the content item;
determine, responsive to identifying the configuration setting corresponding to the content item, one or more online ratings corresponding to the product or service from one or more online rating sources;
extract one or more relevant phrases from the one or more reviews; 
associate, responsive to the request for content, the extracted one or more relevant phrases and the one or more online ratings to the content item to display the extracted one or more relevant phrases and the one or more online ratings with the content item on the information resource; and
cause the client device [[for]]to display, responsive to the request for content, the content item with the one or more online ratings and the extracted one or more relevant phrases by providing, to the client device, the content item with the one or more online ratings and the extracted one or more relevant phrases.
38.	(Canceled) 
39.	(Previously Presented) The method of claim 1 wherein providing the content item with the extracted one or more relevant phrases and the one or more online ratings includes providing the extracted one or more relevant phrases and the one or more online ratings for display in an overlay.
40.	(Previously Presented) The method of claim 1, further comprising:
 providing, to the content provider, an interface including a selectable option to enable third-party reviews to be shown along with content of the content provider;
receiving a selection to enable the third-party reviews to be shown along with content of the content provider; and
setting the configuration setting responsive to receipt of the selection to enable the third-party reviews to be shown along with content of the content provider.
41.	(Previously Presented) The method of claim 40, further comprising:
 providing, to the content provider via the interface, selectable online rating sources;
receiving a selection of an online rating source; and
receiving the review information including the one or more reviews and the one or more online ratings from the online rating source.
42.	(Previously Presented) The content management system of claim 36, wherein the computer-executable instructions when executed by the one or more processors, further cause the one or more processors to:
 provide, to the content provider, an interface including a selectable option to enable third-party reviews to be shown along with content of the content sponsor;
receive a selection to enable the third-party reviews to be shown along with content of the content sponsor; and
set the configuration setting responsive to receipt of the selection to enable the third-party reviews to be shown along with content of the content sponsor.
43.	(Previously Presented) The content management system of claim 42, wherein the computer-executable instructions when executed by the one or more processors, cause the one or more processors to:
provide, to the content sponsor via the interface, selectable online rating sources;
receive a selection of an online rating source; and
receive the review information including the one or more reviews and the one or more online ratings from the online rating source.
Allowable Subject Matter
Regarding claims 1,4-5,8-10,12-22,25-28,30-31,36-37 and 39-43 applicant's previous arguments, The prior art fails to teach, suggest, or disclose the elements of independent claim 1, 36 and 37  have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance:  The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and system comprising:” determining, by the data processing system, that a configuration setting corresponding to the content item is selected by a content provider of the content item to enable display of review information of the product or service with the content item responsive to requests for content from client devices;  identifying, responsive to determining the configuration setting corresponding to the content item, review information including one or more reviews associated with the product or service identified in the content item; determining, by the data processing system, responsive to determining that the configuration setting corresponding to the content item is selected, one or more online ratings corresponding to the product or service from one or more online rating sources; extracting, by the data processing system, one or more relevant phrases from the one or more reviews;  associating, by the data processing system, responsive to the request for content, the extracted one or more relevant phrases and the one or more online ratings to the content item to display the extracted one or more relevant phrases and the one or more online ratings with the content item on the information resource; and 
causing, by the data processing system and responsive to the request for content, 
 	Burgess et al. (US 2009/0063247)
 	Burgess discloses The product reviews may be collected in any manner, such as by crawling the Internet to collect product review information for the product. Review information may be collected for multiple versions/releases of the product. Websites, RSS feeds, consumer reports, and other Internet sources may be parsed for product reviews for the product. Product reviews and product review ratings received from multiple websites may be weighted and normalized into common form. Product reviews may be weighted based on a reputation of the reviewers who submitted them. Product reviews may also be filtered based on time of submission.  However, does not disclose the limitations as claimed by the applicant. 

 Also the NPL that closely resembles the applicant’s claims titled, Development of Display Ads Retrieval System to Match Publisher’s, discloses Three Websites under the theme „Photography‟ are created to demonstrate ads-matching varieties. Scoping down the „Photography‟ theme, the first Website (named The Picstop) is mainly about giving out reviews to latest gadgets for photographers like cameras, lenses and camera accessories. The second Website (named The Shutter Up Photography) is a
photography-service Website, whereby the owner of the Website is providing portrait photography service to its clients. The third Website (named Bridalsnaps) also provides photography service, but they are specializing in bridal photography, and taking photos for wedding receptions. Besides, Bridalsnaps also provides wedding photography tips. The owner of these Websites will then act as publishers. Later, the ads (contextual ads) paid by advertisers will be displayed on their Websites will mainly related to their Website contents, satisfying the relevancy of the displayed ads. Hence the final step is to link the right campaigns to the right zones, effectively determining which ads will appear where. This can be combined with various forms of targeting, matching the display of ads to specific situations. OpenX Ad Server can handle targeting based on date, day and time, geographic area (country or city, and more). However, does not disclose the limitations as claimed by the applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                 

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621